Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Li US 2018/0137656 discloses  Re claim 1 An imaging apparatus, comprising: processing circuitry configured to obtain projection data for an object representing an intensity of radiation detected along a plurality of rays through the object ( PET scan see paragraph 47), obtain an outline of the object via a secondary imaging system, the secondary imaging system using non-ionizing radiation (Borders extracted according to MRI images paragraph 50  ), and reconstruct, based on the projection data, an attenuation-corrected volumetric image( see paragraph 14 ).

.The Prior art of record does not expressly disclose: 

determine, based on the outline, a model and model parameters for the object, calculate, based on the model and the model parameters, a volumetric attenuation map for the object,


 
Blaffert US 9324,167 discloses  An imaging apparatus, comprising: processing circuitry configured to obtain projection data for an object representing an intensity of radiation detected along a plurality of rays through the object (see abstract), obtain an outline of the object via a secondary imaging system (see column 8 lines 15 -20 note a boundry is determined), the 

Stodika does not expressly disclose determine, based on the outline, a model and model parameters for the object, calculate, based on the model and the model parameters, a volumetric attenuation map for the object, and

The remaining claims contain similar allowable features.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669